DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/23/21 have been fully considered but they are not persuasive.
On pages 4-5 Applicant argues amendments overcome the rejection of record. 
The Examiner respectfully agrees but has applied further prior art in light of claim amendments. Please see below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 6, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20120071969 A1), hereinafter known as Li in view of Braido et al. (US 20100168839) hereinafter known as Braido, further in view of Salahieh et al. (US 20050137695 A1), hereinafter known as Salahieh.
Regarding claims 2-4 and 23 Li discloses a prosthetic heart valve (abstract) comprising:
a stent extending in a longitudinal direction and having a collapsed condition and an expanded condition (Abstract), the stent including a plurality of struts forming cells (Figure 3) and a plurality of commissure features spaced apart in an annular direction of the stent, each of which have a width (Figure 3 item 316a, b); and 
a valve assembly secured to the stent, which includes a cuff (306) and a plurality of leaflets (Abstract), the cuff having commissure peaks and midpeaks  (Annotated Figure 3), and each of the midpeaks being disposed between adjacent commissure peaks (Annotated Figure 3),
but is silent with regards to the cuff being formed of a fabric,
and having a second material different from the fabric located only at discrete locations about the stent so the cuff includes alternating portions of the fabric and the second material in a circumferential direction of the stent, 
and each of the discrete locations being aligned with a respective one of the midpeaks in a longitudinal direction such that each discrete location is annularly spaced apart from an adjacent one of the discrete locations by at least the width of the commissure features.
However, regarding claims 2-4 and 23 Braido teaches a heart valve with a cuff comprising a fabric (Figure 6 item 300; [0075]),
and a second material different from the fabric (tissue) ([0077] porcine pericardium) located about the stent and aligned with a middle section of the stent (Figure 7 item 400).
Li and Braido are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Li by having the cuff made of fabric In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a buffer material disposed at the midpeaks of the valve of Li, such as is taught by Braido: although Braido does not have midpeaks, they teach the buffer extending from peak commissure to peak commissure, along the attachment line of the leaflets, which in the stent of Li would include being located at the midpeaks), in order to provide a buffer for preventing the leaflets from interacting with the stent structure while the valve opens and closes, thus preventing possible leaflet damage and therefore improving valve durability.
Further, regarding claims 2-3 and 23, Salahieh teaches a prosthetic heart valve (Fig 13) which includes a buffer material (Figures 15a-e item 200) located at discrete locations about the stent so there are alternating potions of the underlying material and the buffer material in a circumferential direction of the stent (Figures 15a and c-e),
so that the discrete locations being aligned with a midpeaks in the longitudinal direction so the discrete locations are annularly spaced apart from an adjacent one of the discrete locations by at least the width of the commissure features (see at least Figure 15a in which the commissure feature can be seen to 
Li and Salahieh are involved in the same field of endeavor, namely prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Li Braido Combination to have the second material of Braido disclosed at discrete locations in a circumferential direction such as is taught by Salahieh in order to allow the material to function not only as a buffer material against the leaflets as is taught by Braido but to also allow the material to be filled and provide a buffer/sealing mechanism against a surface of the annulus into which it is implanted. This would allow the tissue material of Braido to fulfill an additional role and purpose, providing both a leaflet guard to prevent abrasion as well as to improve the fit of the valve within an annulus upon implantation. 
Regarding claim 6 the Li Braido Salahieh Combination teaches the valve of claim 2 substantially as is claimed,
but is silent with regards to the second material forming a triangular buffer at each midpeak.
However, regarding claim 6 the preson of ordinary skill in the art at the time the invention was filed would have found it obvious to have the buffers formed in a triangular shape as opposed to the ovals seen in Salahieh, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Salahieh.
Regarding claim 22 the Li Braido Salahieh Combination teaches the valve of claim 2 substantially as is claimed,
wherein Salahieh further teaches the second material is located at the midpeaks (see the rejection to claim 1, above; see also Figure 15a of Salahieh in which the portions of the stent between commissure posts 24 are seen to have a longitudinal alignment with left and right sealing members 200. Considering the midpeaks of the valve of Li, the sealing members spanning the midpeaks is understood).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Braido and Salahieh as is applied above, further in view of Braido et al. (US 20100185277 A1) hereinafter known as Braido ‘277.
Regarding claim 7 the Braido Li Salahieh Combination teaches the valve of claim 6 substantially as is claimed,
but is silent with regards to the triangular buffers including three edges, one of the edges being coupled to the fabric, and two edges coupled to the stent. 
However, regarding claim 7 Braido ‘277 teaches an attachment of all the edges of their buffer layer being attached to the underlying stent ([0172]). 
Li and Braido ‘277 are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the 
As regards the obviousness of having the triangular buffer having two edges coupled to the stent, this is understood to be taught by Braido ‘277 in following the outline of the stent (it would follow the outline of the two struts of Li at the midpeaks). As regards the other edge being coupled to the underlying fabric, the Examiner respectfully notes that a third edge would obviously be couple to the fabric of the cuff in addition to the underlying stent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.